Filed 2/11/20
                 IN THE SUPREME COURT OF
                        CALIFORNIA

                                 THE PEOPLE,
                            Plaintiff and Respondent,
                                        v.
                           JOE EDWARD JOHNSON,
                            Defendant and Appellant.

                                    S029551

                       Sacramento County Superior Court
                                    58961


                  ORDER MODIFYING OPINION AND
                 DENYING PETITION FOR REHEARING

THE COURT:

     The majority opinion in this case, filed on November 25, 2019,
and appearing at 8 Cal.5th 475, is modified as follows:
1.    The first sentence of the third full paragraph on page 494
presently reads: “At a pretrial hearing on June 12, trial counsel
indicated that they were ready to proceed with trial as scheduled.”
This sentence is modified to read as follows:


                At a discovery sanctions hearing on June 12,
                the court confirmed the scheduled June 22
                trial date, and counsel for both parties indicated
                that they anticipated proceeding with pretrial
                motions on that date.
2.    The last sentence of the second full paragraph on page 501
presently reads: “Meanwhile, trial counsel advised the court on
June 12 that they were ready to proceed with trial as scheduled.”
This sentence is modified to read as follows:


           Meanwhile, trial counsel advised the court
           on June 12 that they intended to adhere to the
           existing trial schedule.


     This modification does not affect the judgment.
     The petition for rehearing is denied.




                                   2